EXHIBIT 10.1




MASTER ASSIGNMENT, INCREASE AGREEMENT AND AMENDMENT NO. 2 TO AMENDED AND
RESTATED CREDIT AGREEMENT
This Master Assignment, Increase Agreement and Amendment No. 2 to Amended and
Restated Credit Agreement (this “Agreement”) dated as of January 5, 2018 (the
“Effective Date”), is among Extraction Oil & Gas, Inc., a Delaware corporation
(the “Borrower”), 7N, LLC, a Delaware limited liability company (“7N”), 8 North,
LLC, a Delaware limited liability company (“8 North”), Bison Exploration, LLC, a
Delaware limited liability company (“Bison”), Elevation Midstream, LLC, a
Delaware limited liability company (“Elevation”), Extraction Finance Corp., a
Delaware corporation (“Finance Corp.”), Mountaintop Minerals, LLC, a Delaware
limited liability company (“MTM”), Table Mountain Resources, LLC, a Delaware
limited liability company (“TMR”), XOG Services, Inc., a Colorado corporation
(“XOG Inc.”), XOG Services, LLC, a Delaware limited liability company (“XOG
LLC”), XTR Midstream, LLC, a Delaware limited liability company (together with
7N, 8 North, Bison, Elevation, Finance Corp., MTM, TMR, XOG Inc., and XOG LLC,
collectively, the “Guarantors”), the undersigned Lenders (as defined below), and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”) and as Issuing Lender (the
“Issuing Lender”).
INTRODUCTION
A.The Borrower, the financial institutions party thereto as Lenders (the
“Lenders”), the Issuing Lender, and the Administrative Agent have entered into
the Amended and Restated Credit Agreement dated as of August 16, 2017, as
amended by that certain Increase Agreement, Joinder and Amendment No. 1 to
Amended and Restated Credit Agreement dated as of October 11, 2017 (as so
amended, the “Credit Agreement”).


B.The Guarantors have entered into the Amended and Restated Guaranty Agreement
dated as of August 16, 2017 (the “Guaranty”) in favor of the Administrative
Agent for the benefit of the Secured Parties (as defined in the Credit
Agreement).


C.Subject to the terms and conditions of this Agreement, the Lenders agree to
increase the Borrowing Base to $750,000,000 as the November 1, 2017
redetermination of the Borrowing Base.


D.In connection with the Borrowing Base redetermination provided for herein, the
Lenders desire to reallocate the Commitments to the amounts set forth on
Schedule I attached hereto.


E.The Borrower has requested that the Lenders and the Administrative Agent,
subject to the terms and conditions hereof amend the Credit Agreement as set
forth herein.


THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantors, the
Administrative Agent, the Issuing Lender, and the undersigned Lenders hereby
agree as follows:





--------------------------------------------------------------------------------





Section 1.Definitions; References. Unless otherwise defined in this Agreement,
each term used in this Agreement which is defined in the Credit Agreement has
the meaning assigned to such term in the Credit Agreement.


Section 2.Assignment and Assumption. In lieu of executing and delivering an
Assignment and Assumption, each Lender whose Pro Rata Share is decreasing in
connection herewith (each an “Assignor” and, collectively, the “Assignors”) and
each Lender whose Pro Rata Share is increasing in connection herewith (each an
“Assignee” and, collectively, the “Assignees”) hereby agree to, and the Borrower
hereby accepts, the following:


(a)For an agreed consideration, each Assignor hereby irrevocably sells and
assigns to the respective Assignees, and each Assignee hereby irrevocably
purchases and assumes from the respective Assignors, subject to and in
accordance with the terms hereof and the Credit Agreement, as of the Effective
Date, (i) such percentage in and to all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount identified in Schedule I hereto that would result in the
Lenders having the respective Commitments set forth in Schedule I attached
hereto (including without limitation any letters of credit and guaranties
provided in connection with the Credit Agreement) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the respective Assignors (in their respective
capacities as Lenders) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by any Assignor to any Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as an “Assigned Interest”). Each
such sale and assignment is without recourse to any Assignor and, except as
expressly provided in this Agreement, without representation or warranty by any
Assignor.


(b)Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements referred to in Section 5.2 of the Credit Agreement and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and to agree to the various
matters set forth herein. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement.


(c)From and after the Effective Date, Administrative Agent shall make all
payments in respect of each Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignees whether such amounts have
accrued prior to, on or after the Effective Date. The Assignors and Assignees
shall make all appropriate adjustments in payments by Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.


-2-



--------------------------------------------------------------------------------





(d)Administrative Agent, Issuing Lender and Borrower hereby consent to the
Assignors’ assignment of the Assigned Interests to the Assignees, waive any
other conditions to the effectiveness of such assignment that are not expressly
set forth in this Agreement, and agree that the terms of this Agreement shall
constitute an Assignment and Assumption.


Section 3.Agreement - Increase in Borrowing Base; Maximum Cap. Subject to the
terms of this Agreement and after giving effect to the assignment made pursuant
to Section 2, as of the Effective Date, the Borrowing Base shall be increased by
$225,000,000, resulting in a new Borrowing Base equal to $750,000,000. Such new
Borrowing Base shall, unless otherwise adjusted in accordance with the terms of
the Credit Agreement, remain in effect at that level until the effective date of
the next Borrowing Base redetermination made in accordance with the Credit
Agreement, as amended hereby. The parties hereto acknowledge and agree that the
Borrowing Base redetermination set forth in this Section 3 shall be deemed to be
the redetermination provided for in Section 2.2(b)(ii) of the Credit Agreement
and scheduled for November 1, 2017. Each Lender's Pro Rata Share of the
resulting Borrowing Base, after giving effect to the assignment made pursuant to
Section 2 above and the increase in the Borrowing Base set forth in this Section
3, is set forth next to its name in Schedule II attached hereto. Each Lender's
Pro Rata Share of the Maximum Cap, after giving effect to the assignment made
pursuant to Section 2 above and the amendments set forth in Section 4 below, is
set forth next to its name in Schedule II attached hereto.


Section 4.Amendments to Credit Agreement. Upon the satisfaction of the
conditions specified in Section 8 of this Agreement, and effective as of the
date set forth above, the Credit Agreement is amended as follows:


(a)Section 1.1 of the Credit Agreement (Certain Defined Terms) is amended to add
the following defined terms thereto in alphabetical order:


“Amendment No. 2 Effective Date” means January 5, 2018.
“Increase Date” has the meaning specified in Section 2.2(f)(ii).
“Maximum Cap” means $650,000,000, as such amount is increased from time to time
in accordance with Section 2.2(f); provided, however, that the Maximum Cap shall
never exceed the Borrowing Base. Any increase in the Maximum Cap other than one
contemplated under Section 2.2(f) will require the approval of each Lender, the
Borrower and the Administrative Agent.
“Maximum Credit Amount” means, at any time and as to any Lender, the least of
(a) such Lender’s Commitment at such time, (b) such Lender’s Pro Rata Share of
the Borrowing Base then in effect, and (c) such Lender’s Pro Rata Share of the
Maximum Cap then in effect.
“Subject Increase” has the meaning specified in Section 2.2(f)(i).
“Subject Lender” has the meaning specified in Section 2.2(f)(i).
(b)Section 1.1 of the Credit Agreement (Certain Defined Terms) is further
amended as follows:


-3-



--------------------------------------------------------------------------------





(1)Clause (a) of the definition of “Availability” is replaced in its entirety
with the following:


(a) the aggregate Maximum Credit Amount of all Lenders minus
(2)Clause (b) of the definition of “Borrowing Base Deficiency” is replaced in
its entirety with the following:


    (b) the aggregate Maximum Credit Amount of all Lenders.
(3)The defined term “Fee Letter” is deleted in its entirety and replaced with
the following:


“Fee Letter” means, collectively, (a) that certain Engagement Letter dated as of
June 30, 2017, among the Borrower, Wells Fargo and Arranger, (b) that certain
borrowing base increase fee letter dated as of October 11, 2017, among the
Borrower, Wells Fargo and Arranger, and (c) that certain borrowing base increase
fee letter dated as of January 5, 2018, among the Borrower, Wells Fargo and
Arranger.
(4)The defined term “Unused Commitment Amount” is deleted in its entirety and
replaced with the following:


“Unused Commitment Amount” means with respect to a Lender at any time, such
Lender’s Maximum Credit Amount, minus, in each case the sum of (i) the aggregate
outstanding principal amount of all Loans owed to such Lender at such time plus
(ii) such Lender's Pro Rata Share of the aggregate Letter of Credit Exposure at
such time.
(5)Clause (b) of the definition of “Utilization Level” is replaced in its
entirety with the following:


    (b) the aggregate Maximum Credit Amount of all Lenders.
(c)Section 2.2 of the Credit Agreement (Borrowing Base) is amended to add the
following new clause (f) to the end thereof:


(f)    Maximum Cap Increase.
(i)    At any time after the Amendment No. 2 Effective Date, the Administrative
Agent may effectuate one or more increases in the Maximum Cap (each such
increase being a "Subject Increase"), by designating either one or more of the
existing Lenders (each of which, in its sole discretion, may determine whether
and to what degree to participate in a Subject Increase) or one or more Persons
that meet the requirements set forth in Section 9.7(b)(v) and (vi) that at the
time agrees, in the case of an existing Lender, to participate in a Subject
Increase by increasing its Pro Rata Share as such Lender shall so select and, in
the case of Persons that meet the requirements set forth in Section 9.7(b)(v)
and (vi), to become a party to this Agreement as a Lender to participate in a
Subject Increase (each


-4-



--------------------------------------------------------------------------------





such existing Lender and Person participating in a Subject Increase, a "Subject
Lender"). The Administrative Agent shall provide prompt notice of each Subject
Increase pursuant to this Section 2.2(f) to the Borrower and the Lenders. Such
notice shall include the amount of the Subject Increase, the names of the
Subject Lenders, each existing Lender’s and Subject Lender’s commitment and the
Pro Rata Share of the Borrowing Base and the increased Maximum Cap. This Section
2.2(f) shall not be construed to create any obligation on the Administrative
Agent or any Lender to increase its Pro Rata Share, to advance or to commit to
advance any credit to the Borrower or to arrange for any Person to increase its
Pro Rata Share or to advance or to commit to advance any credit to the Borrower.
(ii)    Each Subject Increase shall become effective on the date (as to each
Subject Increase, the "Increase Date") on or prior to which the following
conditions shall have been satisfied: (A) the receipt by the Administrative
Agent of an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Subject Lender setting forth the agreement of
each Subject Lender to become a party to this Agreement and to be bound by all
the terms and provisions hereof binding upon it as a Lender; (B) receipt by each
Subject Lender of any upfront fees as agreed to by the Borrower and such Persons
and the receipt by the Administrative Agent of such other fees as agreed to by
the Borrower and the Administrative Agent; and (C) receipt by each existing
Lender of all amounts, if any, required to be paid to it pursuant to Section
2.2(f)(iii) below and Section 2.10 as a result of the prepayments contemplated
in Section 2.2(f)(iii). The amount of each Subject Increases shall not exceed
the difference of the Borrowing Base then in effect minus the Maximum Cap in
effect immediately prior to such Subject Increase.
(iii)    The parties hereto acknowledge and agree that, effective as of each
Increase Date and concurrently with the Subject Increase being made effective
thereon, in order to accommodate and orderly effect such Subject Increase, each
Lender that is not a Subject Lender is deemed to have assigned to each Subject
Lender, and each Subject Lender is deemed to have acquired and accepted, such
percentage in and to all of such assigning Lender’s rights and obligations in
its capacity as a Lender under this Agreement and any other documents or
instruments delivered pursuant thereto that would result in each assigning
Lender and each Subject Lender having the respective Commitments and applicable
percentages of the Borrowing Base and increased Maximum Cap, in each case, as
set forth in the notice of Subject Increase provided by the Administrative Agent
to the Borrower and the Lenders. The Administrative Agent, each Lender, and the
Borrower consent to the foregoing deemed assignment. The assigning Lenders and
the Subject Lenders shall make all appropriate adjustments and payments between
and among themselves to account for the revised Pro Rata Shares resulting from
the assignments between them. From and after each Increase Date, all
calculations and payments of interest on the Loans shall take into account the
actual Commitments of each Lender and the principal amount outstanding of each
Loan made by such Lender during the relevant period of time. Furthermore, (A) on
each Increase Date, each Lender's share of the applicable Letter of Credit
Exposure on such date shall automatically be deemed to equal such Lender's Pro
Rata Share of such Letter of Credit Obligations (such Pro Rata Share for such
Lender to be determined as of such Increase Date after giving effect to the
Subject Increase effected


-5-



--------------------------------------------------------------------------------





thereon) without further action by any party, and (B) in order to orderly
effectuate each Subject Increase, the Borrower shall prepay any Loans
outstanding on the Increase Date for such Subject Increase to the extent
necessary to keep the outstanding Loans ratable to reflect the revised Pro Rata
Share of the Lenders arising from such Subject Increase and deemed assignments.
Any prepayment required to be made by the Borrower in accordance with this
clause (iii) may be made with the proceeds of Loans made by the Subject Lenders
occurring simultaneously with the prepayment.
(d)Section 2.3 of the Credit Agreement (Letters of Credit) is amended as
follows:


(1)Clause (a)(i)(B) is deleted in its entirety and replaced with the following:


(B) an amount equal to (1) the aggregate Maximum Credit Amount of all Lenders
minus (2) the sum of the aggregate outstanding amount of all Loans;
(2)The reference to “$25,000,000” in clause (a)(xii) is deleted in its entirety
and replaced with the following: “$35,000,000”.


(e)Section 2.5 of the Credit Agreement (Prepayments) is amended by replacing
clause (d) thereof in its entirety with the following:


(d)    Reduction of Commitments. On the date of each reduction of the aggregate
Commitments pursuant to Section 2.1(c), the Borrower agrees to make a prepayment
in respect of the outstanding amount of the Loans to the extent, if any, that
the aggregate unpaid principal amount of all Loans plus the Letter of Credit
Exposure exceeds the aggregate Maximum Credit Amount of all Lenders.
(f)Section 2.16 of the Credit Agreement (Defaulting Lenders) is amended by
replacing the reference to “Non-Defaulting Lender’s Commitment” found in clause
(a)(iv) thereof with the following: “Non-Defaulting Lender’s Maximum Credit
Amount”.


(g)Section 6.1 of the Credit Agreement (Debt) is amended by replacing clause
(g)(ii) thereof in its entirety with the following:


(ii) the Availability shall not be less than 25% of the aggregate Maximum Credit
Amount of all Lenders, after giving effect to the incurrence, amendment,
extension, supplementation, refinancing, renewal or modification of such Debt
and the corresponding reduction to the Borrowing Base pursuant to Section
2.2(e);
(h)Section 6.6 of the Credit Agreement (Use of Proceeds; Use of Letters of
Credit) is amended by replacing the reference to “Advances” found therein with
the following: “Loans”




-6-



--------------------------------------------------------------------------------





(i)Section 6.9 of the Credit Agreement (Restricted Payments) is amended by
replacing clause (f)(ii)(B) thereof in its entirety with the following:


(B) Availability is equal to or greater than an amount equal to 15% of the
aggregate Maximum Credit Amount of all Lenders; and
Section 5.Reaffirmation of Liens.


(a)Each of the Borrower and each Guarantor (i) is party to certain Security
Documents securing and supporting the Borrower's and Guarantors’ obligations
under the Loan Documents, (ii) represents and warrants that it has no defenses
to the enforcement of the Security Documents and that according to their terms
the Security Documents will continue in full force and effect to secure the
Borrower’s and Guarantors’ obligations under the Loan Documents, as the same may
be amended, supplemented, or otherwise modified, and (iii) acknowledges,
represents, and warrants that the liens and security interests created by the
Security Documents are valid and subsisting and create a first and prior Lien
(subject only to Permitted Liens) in the Collateral to secure the Secured
Obligations.


(b)The delivery of this Agreement does not indicate or establish a requirement
that any Loan Document requires any Guarantor's approval of amendments to the
Credit Agreement.


Section 6.Reaffirmation of Guaranty. Each Guarantor hereby ratifies, confirms,
and acknowledges that its obligations under the Guaranty and the other Loan
Documents are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in the Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement. Each Guarantor hereby
acknowledges that its execution and delivery of this Agreement do not indicate
or establish an approval or consent requirement by such Guarantor under the
Credit Agreement in connection with the execution and delivery of amendments,
modifications or waivers to the Credit Agreement, the Notes or any of the other
Loan Documents.


Section 7.Representations and Warranties. Each of the Borrower and each
Guarantor represents and warrants to the Administrative Agent and the Lenders
that:


(a)the representations and warranties set forth in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the date of this Agreement, except that any representation and
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) only as of
such specified date.




-7-



--------------------------------------------------------------------------------





(b)(i) the execution, delivery, and performance of this Agreement are within the
corporate, limited partnership or limited liability company power, as
appropriate, and authority of the Borrower and Guarantors and have been duly
authorized by appropriate proceedings and (ii) this Agreement constitutes a
legal, valid, and binding obligation of the Borrower and Guarantors, enforceable
against the Borrower and Guarantors in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; and


(c)as of the effectiveness of this Agreement and after giving effect thereto, no
Default or Event of Default has occurred and is continuing.


Section 8.Effectiveness. This Agreement shall become effective as of the date
hereof upon the occurrence of all of the following:


(a)Documentation. The Administrative Agent shall have received:


(1)this Agreement, duly and validly executed by the Borrower, the Guarantors,
the Administrative Agent, the Issuing Bank, and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders;
and


(2)a Note payable to each Assignee in the amount of such Assignee’s Commitment
(after giving effect to this Agreement), duly and validly executed by the
Borrower.


(b)Representations and Warranties. The representations and warranties in this
Agreement being true and correct in all material respects before and after
giving effect to this Agreement (except to the extent such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); provided that such materiality qualifier shall not apply if such
representation or warranty is already subject to a materiality qualifier in the
Credit Agreement or such other Loan Document.


(c)No Default or Event of Default. There being no Default or Event of Default
which has occurred and is continuing.


(d)Expenses. The Borrower’s having paid (1) all costs, expenses, and fees which
have been invoiced and are payable pursuant to Section 9.1 of the Credit
Agreement or any other agreement and (2) all fees required under the Fee Letter
(as such term is amended hereby).


Section 9.Title. On or before February 5, 2018 (or such later date as may be
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall from time to time upon the reasonable request of the Administrative Agent,
take such actions and execute and deliver such documents and instruments as the
Administrative Agent shall require to ensure that the Administrative Agent
shall, at all times, have received satisfactory title evidence, which title
evidence shall be in form and substance acceptable to the Administrative Agent
in its sole reasonable discretion and shall include information regarding the
before payout and after payout ownership


-8-



--------------------------------------------------------------------------------





interests held by the Borrower and the Borrower's Restricted Subsidiaries, for
all wells located on the Oil and Gas Properties, covering at least (x) 80% of
the present value of the Proven Reserves of the Borrower and its Restricted
Subsidiaries or (y) 95% of the present value of PDP Reserves of the Borrower and
its Restricted Subsidiaries, in each case, as reasonably determined by the
Administrative Agent.


Section 10.Effect on Loan Documents. Except as amended herein, the Credit
Agreement and the Loan Documents remain in full force and effect as originally
executed and are hereby ratified and confirmed, and nothing herein shall act as
a waiver of any of the Administrative Agent's or Lenders' rights under the Loan
Documents. This Agreement is a Loan Document for the purposes of the provisions
of the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement is a Default or
Event of Default under other Loan Documents.


Section 11.Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York without regard to
conflicts of laws principles (other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York).


Section 12.Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original.


THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[Remainder of page intentionally left blank; Signature pages follow.]




-9-



--------------------------------------------------------------------------------






EXECUTED as of the date first set forth above.


 
BORROWER:
 
 
 
 
EXTRACTION OIL & GAS, INC.
 
 
 
 
By:
/s/ Russell T. Kelley, Jr.
 
Name:
Russell T. Kelley, Jr.
 
Title:
Chief Financial Officer
 
 
 
 
GUARANTORS:
 
 
 
 
 
7N, LLC
 
 
8 NORTH, LLC
 
 
BISON EXPLORATION, LLC
 
 
ELEVATION MIDSTREAM, LLC
 
 
EXTRACTION FINANCE CORP.
 
 
MOUNTAINTOP MINERALS, LLC
 
 
XOG SERVICES, INC.
 
 
XOG SERVICES, LLC
 
 
XTR MIDSTREAM, LLC
 
 
TABLE MOUNTAIN RESOURCES, LLC
 
 
 
 
Each By:
/s/ Russell T. Kelley, Jr.
 
Name:
Russell T. Kelley, Jr.
 
Title:
Chief Financial Officer
 
 
 







[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
ADMINSISTRATIVE AGENT/ISSUING LENDER/LENDER:
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, Issuing Lender, and a Lender
 
 
 
 
By:
/s/ Joseph T. Rottinghaus
 
Name:
Joseph T. Rottinghaus
 
Title:
Director





[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------






 
LENDERS:
 
BARCLAYS BANK PLC,
 
as a Lender
 
By:
/s/ Sydney G. Dennis
 
Name:
Sydney G. Dennis
 
Title:
Director



[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------






 
CREDIT SUISSE AG,
 
CAYMAN ISLANDS BRANCH,
 
as a Lender
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Sophie Bulliard
 
Name:
Sophie Bulliard
 
Title:
Authorized Signatory
 
 
 





[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
SUNTRUST BANK,
 
as a Lender
 
By:
/s/ Arize Agumadu
 
Name:
Arize Agumadu
 
Title:
Vice President



[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
ABN AMRO CAPITAL USA LLC,
 
as a Lender
 
By:
/s/ Darrell Holley
 
Name:
Darrell Holley
 
Title:
Managing Director
 
 
 
 
By:
/s/ Michaela Braun
 
Name:
Michaela Braun
 
Title:
Director
 
 
 



[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
 
By:
/s/ George E. McKean
 
Name:
George E. McKean
 
Title:
Senior Vice President



[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
CITIBANK, N.A.,
 
as a Lender
 
By:
/s/ Cliff Vaz
 
Name:
Cliff Vaz
 
Title:
Vice President



[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
GOLDMAN SACHS BANK USA,
 
as a Lender
 
By:
/s/ Josh Rosenthal
 
Name:
Josh Rosenthal
 
Title:
Authorized Signatory



[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
ROYAL BANK OF CANADA,
 
as a Lender
 
By:
/s/ Kristan Spivey
 
Name:
Kristan Spivey
 
Title:
Authorized Signatory



[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A.,
 
as a Lender
 
By:
/s/ Ronald E. McKaig
 
Name:
Ronald E. McKaig
 
Title:
Managing Director



[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
MERCURIA EASTERN US HOLDINGS LLC,
 
as a Lender
 
By:
/s/ Marty Bredehoft
 
Name:
Marty Bredehoft
 
Title:
Treasurer



[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
THE HUNTINGTON NATIONAL BANK,
 
as a Lender
 
By:
/s/ Jason A. Zilewicz
 
Name:
Jason A. Zilewicz
 
Title:
Vice President



[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
By:
/s/ Jonathan Luchansky
 
Name:
Jonathan Luchansky
 
Title:
Director



[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------





 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as a Lender
 
By:
/s/ Lyle Levy Jr.
 
Name:
Lyle Levy Jr.
 
Title:
Assistant Vice President







[SIGNATURE PAGE TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT
NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]





--------------------------------------------------------------------------------






SCHEDULE I
Commitments, Contact Information
ADMINISTRATIVE AGENT/ ISSUING LENDER
Wells Fargo Bank, National Association
Address:
1700 Lincoln St., 6th Floor
 
 
Denver, CO 80203
 
Attn:
Joe Rottinghaus
 
Telephone:
303-863-5367
 
Facsimile:
303-863-5196
LOAN PARTIES
Borrower/Guarantors
Address:
370 17th Street, Suite 5300
 
 
Denver, CO 80202
 
Attn: 
Mr. Rusty Kelley
 
Website:
www.extractionog.com



[Schedule I continues on the following page]


[SCHEDULE I TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT NO.
2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]



--------------------------------------------------------------------------------







Lender
Commitment
Wells Fargo Bank, National Association


$192,857,142.86


Barclays Bank PLC


$128,571,428.57


Credit Suisse AG, Cayman Islands Branch


$128,571,428.57


SunTrust Bank


$128,571,428.57


ABN AMRO Capital USA LLC


$128,571,428.57


KeyBank National Association


$128,571,428.57


Citibank, N.A.


$105,714,285.72


Goldman Sachs Bank USA


$105,714,285.72


Royal Bank of Canada


$105,714,285.72


Bank of America, N.A.


$62,857,142.85


Mercuria Eastern US Holdings LLC


$10,000,000.01


The Huntington National Bank


$105,714,285.72


PNC Bank, National Association


$105,714,285.72


Capital One, National Association


$62,857,142.85


Total:


$1,500,000,000.00









[SCHEDULE I TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT NO.
2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]



--------------------------------------------------------------------------------






SCHEDULE II
MAXIMUM CAP AND BORROWING BASE
Lender
Pro Rata Share of Maximum Cap*
Pro Rata Share of Borrowing Base**
Wells Fargo Bank, National Association


$83,571,428.57




$96,428,571.43


Barclays Bank PLC


$55,714,285.71




$64,285,714.28


Credit Suisse AG, Cayman Islands Branch


$55,714,285.71




$64,285,714.28


SunTrust Bank


$55,714,285.71




$64,285,714.28


ABN AMRO Capital USA LLC


$55,714,285.71




$64,285,714.28


KeyBank National Association


$55,714,285.71




$64,285,714.28


Citibank, N.A.


$45,809,523.81




$52,857,142.86


Goldman Sachs Bank USA


$45,809,523.81




$52,857,142.86


Royal Bank of Canada


$45,809,523.81




$52,857,142.86


Bank of America, N.A.


$27,238,095.25




$31,428,571.43


Mercuria Eastern US Holdings LLC


$4,333,333.33




$5,000,000.00


The Huntington National Bank


$45,809,523.81




$52,857,142.86


PNC Bank, National Association


$45,809,523.81




$52,857,142.86


Capital One, National Association


$27,238,095.25




$31,428,571.43


Total:


$650,000,000.00




$750,000,000.00





* Maximum Cap in effect as of January 5, 2018. Maximum Cap is subject to
redetermination pursuant to the terms of this Agreement and the Credit
Agreement.


** Borrowing Base in effect as of January 5, 2018. Borrowing Base is subject to
redetermination pursuant to the terms of this Agreement and the Credit
Agreement.




[SCHEDULE II TO MASTER ASSIGNMENT, INCREASE AGREEMENT, JOINDER AND AMENDMENT NO.
2 TO
AMENDED AND RESTATED CREDIT AGREEMENT – EXTRACTION]

